Per Curiam.

The declarations and acts of Jonathan Ferris *67are evidence toshow that he considered himself a partiler with Bostn,ick and Elija4 Ferris, but they are not evidence directly to implicate or charge Elijcth with being a partner. They were, therefore, admitted, in this case, in too broad a latitude, and we cannot say what influence they might have had with the jury in charging Elijah directly as a partner. We cannot certainly determine but that if those declarations had been understood and declared to operate only as an admission of Jonathan Ferris against himself, the jury might have formed a different verdict. As, therefore, the jury might have received and acted under an erroneous impression communicated by the judge, it is advisable that the case should be reconsidered.
New trial awarded, with costs to abide the event.